Citation Nr: 1134571	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  10-40 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1948 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  He specifically contends that his service-connected bilateral hearing loss is compensably disabling.

A review of the claims file shows that the Veteran was provided VA audiology examinations in December 2009 and in November 2010.  Following VA audiology examination in December 2009, the VA audiologist stated that he could not determine the Veteran's puretone audiometric thresholds in either of his ears.  This VA clinician stated that the results from the Veteran's "audiometric evaluation suggest invalid results and should not be used for rating purposes."  He also stated that there was "poor test validity."  Accordingly, the Veteran had another VA audiology examination in November 2010.  Although the Veteran's puretone audiometric thresholds were obtained successfully in November 2010, the VA audiologist was not asked to provide and did not provide detailed information regarding the impact of the Veteran's bilateral hearing loss on his daily functioning in the November 2010 VA audiology examination report.  The Court has held that VA audiology examinations must address the functional impact of any service-connected hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Court also has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that, because detailed information regarding the impact of the Veteran's bilateral hearing loss on his daily functioning was not provided, the VA audiology examination conducted on November 12, 2010, is inadequate for VA purposes.  See 38 C.F.R. § 4.2 (2010).  Accordingly, on remand, the Veteran should be scheduled for another VA examination to determine the current nature and etiology of his service-connected bilateral hearing loss.

A review of the claims file also indicates that there may be outstanding records from the Social Security Administration (SSA) which have not been associated with the claims file.  A review of the claims file shows that, when he filed his original service connection claim for bilateral hearing loss in February 2004, the Veteran reported on his VA Form 21-526 that he was in receipt of SSA benefits.  In statements on a March 2006 VA Form 21-4138, the Veteran subsequently requested that a VA examination be rescheduled because "my wife and I had an appointment with social security."  It is not clear from a review of the claims file whether the Veteran is in receipt of SSA disability benefits and, if so, what disabilities were considered by SSA in awarding the Veteran SSA benefits.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

2.  Schedule the Veteran for appropriate examination(s) to determine the current nature and severity of his service-connected bilateral hearing loss.  All appropriate testing should be conducted.  The examiner must describe fully the functional impact of the Veteran's service-connected bilateral hearing loss in the examination report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

3.  Thereafter, readjudicate the Veteran's claim for a compensable disability rating for bilateral hearing loss.  If the benefits sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

